

115 HR 6587 IH: To amend the Internal Revenue Code of 1986 to allow deductions for amounts contributed to a health savings account by individuals enrolled in qualified health plans.
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6587IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mrs. Comstock introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow deductions for amounts contributed to a health savings account by individuals enrolled in qualified health plans. 
1.Deductions for health savings account contributions for individuals enrolled in qualified health plans 
(a)In generalSection 223(c) is amended by adding at the end the following new paragraph:   (5)Qualified health planThe term qualified health plan means a qualified health plan (as defined in section 1301 of the Patient Protection and Affordable Care Act) offered through an Exchange established under title I of such Act. . 
(b)Conforming amendments 
(1)Section 223 of the Internal Revenue Code of 1986 is amended by striking high deductible health plan and inserting qualified health plan each place such term appears in each of the following provisions: (A)Subsection (b)(2). 
(B)Subsection (b)(8). (C)Subsection (h)(2).  
(2)Section 223(c)(1)(A), as amended by subsection (a), is further amended by striking any individual if  and all that follows through the period at the end and inserting any individual if such individual is covered under a qualified health plan as of the 1st day of such month.. (c)Effective dateThe amendments made by this Act shall apply to months, and expenditures made in months, beginning after the date of the enactment of this Act.   
